Exhibit 10.2
AARP LICENSE AGREEMENT
This AARP LICENSE AGREEMENT (the “Agreement”) is entered into as of this 8th day
of August 2008 (the “Effective Date”), between AARP, Inc., a District of
Columbia nonprofit corporation (“AARP”), and HearUSA, Inc. (“HUSA”), a Delaware
corporation. (AARP and HUSA, each a “Party” and collectively, the “Parties”).
WITNESSETH
WHEREAS, AARP is a non-profit, non-partisan membership corporation for persons
age 50 and over whose goals include the advancement of the education, well-being
and social welfare of its members and older persons generally;
WHEREAS, AARP represents that is the sole and exclusive owner of all proprietary
and other property rights and interests in the Licensed Intellectual Property
(as defined in this Agreement);
WHEREAS, AARP makes available to AARP members many benefits and desires to make
available to AARP members certain products and services through the use of the
Licensed Intellectual Property;
WHEREAS, AARP agrees to grant to HUSA a license to the Licensed Intellectual
Property pursuant to the terms of this Agreement;
WHEREAS, AARP has contracted with AARP Services, Inc. (“ASI”), a wholly-owned
subsidiary of AARP, to undertake the obligation to maintain Quality Control
Standards (as defined in this Agreement);
NOW, THEREFORE, in consideration of the representations, warranties, conditions,
covenants, and agreements contained in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows.

1.   Definitions.       “AARP Marks” means all U.S. registered and unregistered
common law trademarks, trade dress, service marks, logos, symbols, acronyms,
trade names, corporate names and all registrations and applications to register
the same for the marks “AARP”, and the “AARP” logo, and any specific Program
name (so long as such Program name does not incorporate all or any part of
HUSA’s name or trade mark or service mark of HUSA), as may be modified or
supplemented from time to time by AARP.

 

1

CONFIDENTIAL



--------------------------------------------------------------------------------



 



    “Affiliate” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. The term “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of that Person, whether
through ownership interest, by contract or otherwise.       “Applicable Law”
means all applicable federal, state, and local laws, statutes, regulations,
rulings, ordinances, and other legal requirements.       “Claims” means damages
(including, without limitation, consequential and punitive damages), judgments,
fines, awards, settlements, costs and expenses, including reasonable fees and
expenses of counsel and experts.       “Licensed Copyrights” means the original
works of authorship, if any, marked with AARP’s copyright notice, provided by
AARP and/or ASI as provider of Quality Control Services on behalf of AARP to
HUSA for its use in connection with the Program.       “AARP Intellectual
Property” consists of the Licensed Marks, AARP’s name, Member Data, and the
Licensed Copyrights, and the goodwill associated therewith.       “Licensed
Marks” means the AARP Marks as set forth in Exhibit A, as such Exhibit may be
modified or supplemented from time to time by AARP upon giving written notice to
HUSA; provided that HUSA shall not be required to remove, replace, reprint or
cease use of any existing advertising or promotional materials, paper goods, and
any other materials and supplies that contain one or more of the Licensed Marks
as previously set forth on Exhibit A for a period of three (3) months following
the date of written notice to HUSA, except as would be necessary in the ordinary
course of business, following which time HUSA shall promptly remove, replace,
reprint or cease use of any such materials.       “Member” means an individual
who is then (i.e., at the time in question) a current member of AARP, as
evidenced by a valid membership number.       “Member Data” means the names,
addresses, telephone numbers, AARP membership numbers, and e-mail addresses that
AARP or ASI provide to HUSA or permit HUSA to access in connection with this
Agreement or the License Agreement, including Member mailing lists.      
“Person” means any corporation, partnership, limited liability company, joint
venture, organization, entity, governmental entity, or natural person.      
“Program” means the hearing care program provided to Members by or through HUSA,
as more fully described in the Services Agreement.

 

2

CONFIDENTIAL



--------------------------------------------------------------------------------



 



    “Program Products” means the products and services offered to Members under
the Program.       “Program Year” means December 1 of a calendar year through
and including November 30 of the next calendar year. (For example, Program Year
1 under this Agreement is December 1, 2008 through and including November 30,
2009.)       “Quality Control Standards” means those standards and obligations
imposed upon HUSA to ensure that activities of HUSA with respect to the Program
comply with the terms of this Agreement, do not depreciate the value of the
Licensed Intellectual Property being licensed to HUSA under this Agreement, and
uphold the goodwill and reputation of AARP, all as set forth in the Services
Agreement.       “Services” means the services to be performed by HUSA pursuant
to and in accordance with the Services Agreement.       “Services Agreement”
means the Hearing Care Program Services Agreement between ASI, AARP and HUSA,
entered into on August 8, 2008.       “Third Party” means any Person other than
a Party to this Agreement and other than ASI.   2.   Right to Use AARP
Intellectual Property.

  2.1   License. During the Term of the Services Agreement and in consideration
of the compensation paid under this Agreement, AARP grants to HUSA the right and
license to use the AARP Intellectual Property solely in connection with the
operation and administration of all or any part of the Program (including
without limitation advertising and promoting all or any part of the Program) and
in connection with HUSA’s performance of its obligations under the Services
Agreement, all in accordance with the terms and conditions set forth in the
Services Agreement (the “License”). The License shall be subject to HUSA’s
compliance at all times with any and all Quality Control Standards as set forth
in the Services Agreement.     2.2   Prohibited Uses. In no event may HUSA use
any of the Licensed Intellectual Property for any of the following activities,
other than as expressly authorized in this Agreement, as authorized in writing
in advance by AARP, or as authorized under the Services Agreement:

  2.2.1   In connection with public policy statements made by HUSA (whether
formally or informally);     2.2.2   In connection with communications with
federal or state government officials;     2.2.3   On business cards, business
stationary or letterhead, and/or signage;

 

3

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  2.2.4   In any manner that is likely to confuse or mislead as to the ownership
of any AARP Intellectual Property, or that may infringe, dilute or denigrate any
of the AARP Intellectual Property; or     2.2.5   To use the Licensed
Intellectual Property in any manner other than in accordance with this
Agreement, the Services Agreement, or as otherwise expressly authorized in
advance in writing by ASI as provider of Quality Control Services on behalf of
AARP.

  2.3   Ownership; Use. Except for purposes of providing the Program, as
described under Section 2.1, HUSA shall acquire no right, title or interest in
the AARP Intellectual Property and all AARP Intellectual Property is and shall
remain the sole property of AARP. In addition, except as otherwise expressly
provided in this Agreement, or the Services Agreement, or with AARP’s prior
written consent, HUSA agrees as follows:

  2.3.1   HUSA shall not use, sell, transfer, barter, lease, rent, license or
otherwise provide or disclose all or any portion of the AARP Intellectual
Property to any Third Party.     2.3.2   Any Confidential Information (as such
term is defined in the Services Agreement) of AARP and/or ASI acquired by HUSA
pursuant to this Agreement, and all use and/or disclosure of such Confidential
Information by HUSA, shall be subject to the Services Agreement, including
Section VIII of the Services Agreement.     2.3.3   HUSA agrees that all AARP
Intellectual Property is and shall remain the property of AARP and HUSA shall
acquire no title or interest in such property, other than the limited license
granted to HUSA under Section 2.1 above.     2.3.4   HUSA shall promptly notify
ASI as provider of Quality Control Services on behalf of AARP upon HUSA becoming
aware of any actual, alleged or threatened unauthorized use of any AARP
Intellectual Property, and HUSA shall reasonably assist ASI as provider of
Quality Control Services on behalf of AARP and AARP in investigating or
prosecuting any action relating to any such unauthorized use at AARP’s sole cost
and expense.     2.3.5   At the request of ASI, as provider of Quality Control
Services on behalf of AARP, HUSA shall apply written notations to the Licensed
Marks (e.g., the “SM” or “TM” symbols). ASI as provider of Quality Control
Services on behalf of AARP will provide HUSA with written notice of changes to
the notation requirements for the Licensed Marks and HUSA will implement such
changes as soon as reasonably practicable.

 

4

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  2.3.6   Improvements, enhancements or derivative works (“Modifications”) to
the AARP Intellectual Property made as a result of the implementation or
administration of the Program or of this Agreement shall belong to AARP, unless
the parties agree otherwise in writing in advance of making the Modifications.
If HUSA creates any Modifications to the AARP Intellectual Property, HUSA agrees
to the extent necessary or requested by ASI as provider of Quality Control
Services on behalf of AARP to irrevocably assign any right, title and interest
HUSA may have in and to the Modifications to AARP, and agrees to take or cause
to be taken reasonable actions, and to execute, deliver and file or cause to be
executed, delivered and filed such further instruments, documents and agreements
as may be reasonably requested in order to fully effectuate the assignment
described herein. HUSA will promptly disclose and deliver to AARP any and all
material Modifications.

  2.4   Quality Control; Designation of New Quality Control Representative. The
license of AARP Intellectual Property hereunder shall be subject to HUSA’s
compliance at all times with any and all Quality Control Standards as set forth
in the Services Agreement. AARP has engaged ASI as its representative to perform
Quality Control Services on AARP’s behalf, subject to a separate agreement
between AARP and ASI. AARP, by written notice to HUSA at any time, may designate
a different provider of Quality Control Services on AARP’s behalf, with respect
to some or all of such Quality Control Services; HUSA will be afforded an
opportunity to consent, such consent not to be unreasonably withheld. In the
event of such designation, references to ASI in this Agreement and in the
Services Agreement, with respect to those components of Quality Control Services
covered by such designation, shall be deemed to refer to the new provider of
Quality Control Services.     2.5   Goodwill. HUSA recognizes that there is
great value to AARP in all components of the AARP Intellectual Property,
including the associated goodwill. Therefore, HUSA agrees that all uses by HUSA
of the AARP Intellectual Property shall inure solely to the benefit of AARP.
HUSA shall not, during the period of this Agreement or thereafter, directly or
indirectly acquire or assert any interest or property right in the AARP
Intellectual Property , nor alter, modify, dilute or misuse or bring into
dispute or challenge the validity or enforceability of any component of the AARP
Intellectual Property.     2.6   Registration. HUSA shall not during the term of
this Agreement or at any time thereafter adopt, use, register or attempt to
register, as the case may be, as a trademark, service mark, trade name, domain
name or corporate name, or as part thereof, any of the AARP Intellectual
Property, or any word, symbol or picture or combination thereof which is
confusingly similar to any component of the AARP Intellectual Property, anywhere
in the world, other than as expressly permitted by this Agreement, the Services
Agreement, or as expressly authorized in writing by AARP. HUSA shall not
challenge, in a court of law or otherwise, the ownership of any other rights of
AARP in and to any component of the AARP Intellectual Property.

 

5

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  2.7   Compliance with Law. As a condition of the License granted in this
Agreement, HUSA will perform, conduct, and manage the Program at all times in
accordance with Applicable Law.     2.8   No Marketing Services. It is agreed
that AARP shall provide no marketing, administrative, or management services in
connection with the Program, and that any such services shall be provided by or
on behalf of HUSA.     2.9   Compliance with Services Agreement. HUSA
acknowledges that AARP’s decision to enter into this Agreement is conditioned
upon HUSA’s execution of the Services Agreement, whereby HUSA has agreed to
permit ASI to maintain Quality Control Standards of the Program.

3.   Exclusivity.       During the term of the Services Agreement and in
consideration of the compensation paid under this Agreement, and for purposes of
the Program only, AARP grants HUSA the exclusive right to be the provider of the
Products and Services under the Program. Notwithstanding the foregoing, AARP may
brand, and ASI as provider of Quality Control Services on behalf of AARP may
contract with, programs, plans and/or service providers of bundled healthcare
services that include hearing care benefits as long as AARP does not
specifically brand the hearing care benefit and ASI as provider of Quality
Control Services on behalf of AARP does not contract directly with the hearing
care service provider.   4.   Royalty.

  4.1   AARP shall be paid a royalty by HUSA for the license of the AARP
Intellectual Property as follows: A fixed amount per Program Year during the
Term as shown below, payable in equal quarterly installments by the tenth (10th)
day of the first month in each quarter of the Program Year. (For example, the
first payment in Program Year 2 is to be paid by December 10, 2009.)
Notwithstanding the foregoing, the first payment for Program Year 1 shall be
paid on January 10, 2009.

          Program Year   Annual Royalty  
1
  $ 7,600,000.00  
2
  $ 7,600,000.00  
3
  $ 7,600,000.00  

 

6

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  4.2   As set forth in Section 10.2 of the Services Agreement, HUSA has the
option to continue the Services Agreement for two more years – Program Years 4
and 5 (December 1, 2011 – November 30, 2012 and December 1, 2012 through
November 30, 2013.) If HUSA exercises that option, pursuant to Section 10.2 of
the Services Agreement, AARP shall be paid a royalty by HUSA for the license of
the AARP Intellectual Property in the fixed amount per Program Year during
Program Years 4 and 5 as shown below, payable in equal quarterly installments by
the tenth (10th) day of the first month in each quarter of the Program Year.

          Program Year   Annual Royalty  
4
  $ 11,000,000.00  
5
  $ 12,000,000.00  

  4.3   Payment instructions are set forth in Exhibit B.

5.   Relationship of the Parties.       Neither AARP nor HUSA are now, nor shall
they become or be considered, by virtue of this Agreement, as principal, agent
or partner of the other. Neither AARP nor HUSA will be considered to have an
ownership interest in the other, and neither Party shall be liable or
responsible to the other in any such capacity or capacities. Neither Party shall
at any time and in any medium or manner state or imply that the other Party has
any such ownership interest in such Party.   6.   Term and Termination of
Agreement.

  6.1   Term. The term of this Agreement shall begin on the Effective Date and
shall expire at 12:00 midnight, Eastern Time on November 30, 2011, unless
(i) HUSA exercises the Option to Continue pursuant to Section 10.2 of the
Services Agreement or (ii) the Agreement is terminated earlier than November 30,
2011 in accordance with the terms of this Agreement (“Term”).     6.2  
Termination. AARP shall have the right to terminate this Agreement upon written
notice to HUSA if HUSA has breached any of its material obligations under this
Agreement, which breach has not been cured within sixty (60) days after written
notice to HUSA of the breach; provided, that in the event AARP reasonably
determines that HUSA is using its reasonable best efforts to cure the breach,
then HUSA shall be entitled to an additional sixty (60) days within which to
effectuate that cure. If any material breach of this Agreement by HUSA has not
been cured within the cure period determined in accordance with this
Section 6.2, this Agreement shall terminate, effective at the conclusion of the
last day of the cure period or the day on which HUSA receives written notice of
termination from AARP, whichever is later. Notwithstanding the foregoing, if a
material breach is incapable of cure and constitutes a willful breach or is not
compensable by monetary damages or equitable relief (other than termination),
AARP may immediately terminate this Agreement upon written notice to HUSA. This
Agreement shall automatically terminate upon termination or expiration of the
Services Agreement.



 

7

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  6.3   Effect of Termination. Subject to Applicable Law, and subject to HUSA’s
obligations with respect to Member Data and AARP Confidential Information that
might include and/or incorporate AARP Intellectual Property upon termination of
the Services Agreement, upon termination or expiration of this Agreement, HUSA
shall (i) immediately cease using the AARP Intellectual Property and all
materials incorporating, having or using any AARP Intellectual Property;
(ii) within a commercially reasonable time, remove or cause to be removed all
components of the AARP Intellectual Property from all systems, applications or
physical components that cause such components of the AARP Intellectual Property
to be printed or displayed in any medium; (iii) if feasible delete or otherwise
destroy all AARP Intellectual Property from any and all materials incorporating,
having or using any AARP Intellectual Property. Notwithstanding the foregoing,
to the extent it is not feasible for HUSA to remove or destroy any part of the
AARP Intellectual Property pursuant to clauses (ii) and (iii), HUSA will notify
AARP of the conditions that make return or destruction impossible and will
ensure that there is no continued use and no disclosure of such AARP
Intellectual Property after the effective date of termination.

7.   Indemnification.

  7.1   Indemnification by HUSA. HUSA shall, at its own cost and expense,
defend, hold harmless and indemnify AARP and its parent, subsidiaries,
Affiliates, and each of their respective officers, directors, trustees,
employees, agents and representatives (each an “AARP Indemnified Party”) from
and against any and all Claims sustained or incurred by that AARP Indemnified
Party, caused by, resulting from, or attributable to (i) the use by HUSA, its
parents, subsidiaries, subcontractors, and Affiliates, and each of their
respective officers, directors, employees, agents and representatives (each a
“HUSA Indemnifying Party”) of the AARP Intellectual Property, including but not
limited to any use of Licensed Marks or Member Data, and relating to any
marketing and advertising materials concerning the Program, (other than any such
Claims for which an HUSA Indemnified Party, as defined below, is indemnified by
AARP pursuant to Section 7.2 below), or (ii) the breach, gross negligence or
willful misconduct by a HUSA Indemnifying Party with respect to its obligations
under this Agreement; except to the extent the Claim arises out of the gross
negligence or willful misconduct of an AARP Indemnified Party.     7.2  
Indemnification by AARP. AARP shall at its own cost and expense, defend, hold
harmless and indemnify HUSA each of its respective parents, subsidiaries, and
Affiliates, and each of their respective officers, directors, trustees,
employees, agents and representatives (each a “HUSA Indemnified Party”) from and
against any and all Claims sustained or incurred by that HUSA Indemnified Party,
caused by, resulting from, or attributable to (i) any claim that any AARP
Intellectual Property used in performance of this License Agreement or the
Services Agreement, as authorized by AARP or ASI as provider of Quality Control
Services on behalf of AARP, infringes, misappropriates or violates any
intellectual property or other right of any Third Party, is libelous or
slanderous, or violates any right of privacy or right of publicity, or (ii) the
breach, gross negligence or willful misconduct by AARP with respect to its
obligations under this Agreement; except to the extent the Claim arises out of
the gross negligence or willful misconduct of an HUSA Indemnified Party.

 

8

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  7.3   Notice; Defense of Claim. A HUSA Indemnified Party, or an AARP
Indemnified Party, as applicable (an “Indemnified Party”) shall promptly notify
the AARP Indemnifying Party, or the HUSA Indemnifying Party, as applicable (an
“Indemnifying Party”), in writing, immediately following the time the
Indemnified Party shall receive notice of any claims occurring for which
indemnification is sought. The Indemnifying Party shall assume, on behalf of the
Indemnified Party, and conduct with due diligence and in good faith, the defense
thereof with counsel reasonably satisfactory to the Indemnified Party; provided,
that the Indemnified Party shall have the right to be represented therein by
counsel of its own selection and at its own expense; and, provided, further,
that if the defendants in any such action include both the Indemnifying Party
and the Indemnified Party, and the Indemnified Party shall have reasonably
concluded that there may be legal defenses available to it which are different
from or additional to, or inconsistent with, those available to the Indemnifying
Party, the Indemnified Party shall have the right to select separate counsel to
participate in the defense of such action on its own behalf and at the
Indemnifying Party’s expense. The Indemnifying Party shall not agree to settle
any matter without the prior written consent of the Indemnified Party.     7.4  
Failure to Defend Action. If any Claim arises as to which the indemnity provided
for in Section 7.1 or Section 7.2 may apply, and the Indemnifying Party fails to
assume the defense of that Claim within thirty (30) days of the Indemnified
Party’s notice of the Claim, then the Indemnified Party may at the Indemnifying
Party’s expense contest the Claim; provided, that no contest need be made and
settlement in full payment of the Claim may be made without the Indemnifying
Party’s consent (with the Indemnifying Party remaining obligated to indemnify
the Indemnified Party) if, in the written opinion of the Indemnified Party’s
outside counsel, the Claim is meritorious.     7.5   Settlement. In no event
shall the Indemnifying Party agree to settle any matter that does not include as
an unconditional term a release of all Claims that the claimant has or may have
against the Indemnified Party, without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld. In the
event any party agrees to settle a Claim subject to this Article VII, no Party
shall publicize the settlement without first obtaining the written permission of
the other Party, which permission shall not be unreasonably withheld or delayed.
    7.6   Insurance. At all times during the Term of this Agreement, HUSA shall
maintain a general comprehensive and professional liability insurance policy, or
provide suitable self-funded coverage, having a single occurrence limit of not
less than One Million Dollars ($1,000,000) and an aggregate limit of not less
than Two Million Dollars ($2,000,000). HUSA shall carry excess liability
insurance in the amount of at least Fifteen Million Dollars ($15,000,000). HUSA
shall provide ASI as provider of Quality Control Services on behalf of AARP with
summaries of the insurance policies (and, if ASI requests, copies of any
specific insurance policies) carried in accordance with this provision, as may
be amended, supplemented or replaced from time-to-time. Each insurance policy
required to be carried hereunder may not be voluntarily canceled or reduced by
HUSA without at least thirty (30) days’ prior written notice to ASI.

 

9

CONFIDENTIAL



--------------------------------------------------------------------------------



 



8.   Representations and Warranties.

  8.1   AARP Warranties. AARP represents and warrants to HUSA:

  8.1.1   AARP has full power and authority to execute, deliver and perform its
obligations set forth in this Agreement and the transactions contemplated in
this Agreement.     8.1.2   This Agreement has been duly authorized by AARP, and
when executed and delivered by AARP, constitutes a legal, valid and binding
obligation of AARP, enforceable against it in accordance with its terms except
as the same may be limited by bankruptcy, insolvency, reorganization or other
laws relating to or affecting creditors’ rights generally.     8.1.3   No
consent, approval, authorization, order, registration or qualification of or
with any court or government agency or body having jurisdiction over AARP, is
required for the execution, delivery or performance of the Agreement by AARP.  
  8.1.4   The execution, delivery and performance of the Agreement by AARP has
been approved by all necessary action, corporate or otherwise, and neither the
execution, delivery nor performance of this Agreement will conflict with or
result in a material breach of or default under any of the terms or provisions
of its certificate of incorporation, bylaws, any statute, any order, rule or
regulation of any court or government agency or body having jurisdiction over it
or any indenture, mortgage, deed of trust, loan agreement or other material
agreement or instrument of which AARP is a party.     8.1.5   AARP owns all
right, title and interest in, to and under the Licensed Marks for the products
and services for which use of the Licensed Marks is contemplated by this
Agreement and the Services Agreement (the “Licensed Products and Services”) in
the United States and Canada, and the use and/or employment of any of the
Licensed Marks in the advertising, marketing, distribution, offer for sale, sale
and promotion of any Licensed Products and Services in the United States or
Canada will not violate and/or infringe any intellectual property or any other
rights of any third party. AARP represents and warrants that the Licensed Marks
are valid and enforceable for the Licensed Products and Services in the United
States and Canada, and, further, that it is not aware of any allegations,
claims, disputes, proceedings, opposition proceedings, cancellation proceedings,
lawsuits, or the like, relating to the ownership, validity, enforceability,
and/or infringement of any of the Licensed Marks for the Licensed Products and
Services in the United States or Canada. AARP represents and warrants that it
has not previously assigned, transferred, conveyed, and/or otherwise encumbered
any right, title or interest in or to the Licensed Marks for the Licensed
Products and Services in the United States or Canada.

 

10

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  8.1.6   AARP owns all right, title, and interest in, to, and under each of the
Licensed Copyrights. To AARP’s knowledge, no Licensed Copyright is involved in
any meritorious infringement, ownership, accounting, or other adverse
proceeding, and, to AARP’s knowledge, no such action is threatened with the
respect to any of the Licensed Copyrights.

  8.2   HUSA Warranties. HUSA represents and warrants to AARP:

  8.2.1   HUSA has full power and authority to execute, deliver and perform this
Agreement and the transactions contemplated in this Agreement.     8.2.2   This
Agreement has been duly authorized by HUSA, and when executed and delivered,
constitutes a legal, valid and binding obligation of HUSA, enforceable against
it in accordance with these terms, except as the same may be limited by
bankruptcy, insolvency, reorganization or other laws relating to or affecting
creditors’ rights generally.     8.2.3   No consent, approval, authorization,
order, registration or qualification of or with any court or government agency
or body having jurisdiction over HUSA is required for the execution or delivery
of the Agreement by HUSA.     8.2.4   The execution, delivery and performance of
the Agreement by HUSA has been approved by all necessary action, corporate or
otherwise, and neither the execution, delivery nor performance of the Agreement
by HUSA will conflict with or result in a material breach of, or default under,
any of the terms or provisions of its certificate of incorporation, or bylaws or
any present statute, order, rule or regulation of any court or government agency
or body having jurisdiction over it or any indenture, mortgage, deed of trust,
loan agreement or other material agreement or instrument to which HUSA is a
party.

 

11

CONFIDENTIAL



--------------------------------------------------------------------------------



 



9.   General Provisions.

  9.1   Entire Agreement. This Agreement, including the Exhibits, which are
hereby incorporated into and made a part of this Agreement, constitutes the
entire agreement among the parties with respect to the subject matter of this
Agreement and, except with respect to the Services Agreement (which remains in
full force and effect in accordance with its terms) supersedes and replaces any
prior agreement between the parties relating to that subject matter.     9.2  
Amendments. Modifications or amendments to this Agreement shall be effective
only if in writing and signed by both Parties.     9.3   Counterparts. This
Agreement, including any amendments, may be executed and delivered in
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same agreement. A facsimile or other
reproduction of this Agreement shall be deemed an original.     9.4   Further
Assurances. The Parties shall cooperate with one another to carry out and
implement their respective obligations under this Agreement and shall perform
such further acts, execute such further documents, and enter into such further
agreements as may be reasonably necessary or appropriate to these ends.     9.5
  No Third Party Beneficiaries. The Agreement confers no rights whatsoever upon
any Person other than the Parties and shall not create or be interpreted to
create any standard of care, duty or liability to any Person not a Party.    
9.6   Governing Law. To the extent any issue is governed by state law, this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the District of Columbia, without regard to conflict of laws
principles. Any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the matters contemplated hereby may only be brought in the state and federal
courts of the District of Columbia. Each of the Parties consents to the
jurisdiction of such courts (and of the appropriate appellate court there from)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, actions or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.     9.7   Dispute Resolution. The
dispute resolution provisions as set forth in Sections 11.7, 11.8 and 11.9 of
the Services Agreement (the “Dispute Provisions”) are hereby incorporated into
this Agreement and shall apply to any dispute between the Parties arising under
this Agreement. For purposes of this Agreement, all references to a “Party” in
the Dispute Provisions shall mean one of the Parties to this Agreement and all
references to “this Agreement” in the Dispute Provisions shall mean this AARP
License Agreement.

 

12

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  9.8   Confidentiality. The confidentiality provisions as set forth in
Section VIII of the Services Agreement (the “Confidentiality Provisions”) are
hereby incorporated into this Agreement, and shall apply to the Confidential
Information of either Party disclosed to the other Party pursuant to this
Agreement. For purposes of this Agreement, all references to a “Party” in the
Confidentiality Provisions shall mean one of the Parties to this Agreement and
all references to “this Agreement” in the Confidentiality Provisions shall mean
this AARP License Agreement.     9.9   Survival. The provisions of Sections 6.3,
7 and 9 of this Agreement shall survive termination or expiration of this
Agreement. 9.10 Notices. All notices, requests and other communications to any
Party under this Agreement must be in writing and given as follows:         If
to HUSA:         HearUSA, Inc.
1250 Northpoint Parkway
West Palm Beach, Florida 33407
Attention: Stephen Hansbrough, Chief Executive Officer
Facsimile Number: (561) 688-8893         with a copy to:         Bryan Cave LLP
700 13th Street, N.W.
Washington, D.C. 20005
Attention: LaDawn Naegle, Esq.
Facsimile Number: (202) 508-6200         If to AARP:         AARP
601 E Street, N.W.
Washington, DC 20049
Attention: Chief Executive Officer
Facsimile Number: (202) 434-2339         with copy to:         AARP
601 E Street, N.W.
Washington, DC 20049
Attention: General Counsel
Facsimile Number: (202) 434-2320         AARP Services Inc.
650 F Street, N.W.
Washington, DC 20049
Attention: General Counsel       Facsimile Number: (202) 434-6513

 

13

CONFIDENTIAL



--------------------------------------------------------------------------------



 



    or any other address or facsimile number that the Party may hereafter
specify for the purpose by notice to the other Parties. All notices, requests
and other communications under this Section shall be deemed to have been given
and received and shall be effective: (i) in the case of personal delivery, on
the date of personal delivery; (ii) in the case of delivery by facsimile, when
successfully transmitted (if sent during the recipient’s normal business hours,
or one Business Day after the date sent if not sent during the recipient’s
normal business hours on a business day, or one Business Day after the date sent
if not sent during the recipient’s normal business hours on a Business Day) to
the applicable number specified in this Section and an appropriate confirmation
of transmission is received; (iii) in the case of overnight delivery by
nationally recognized, overnight courier, one Business Day following the date of
dispatch; and (iv) in the case of mailing, on the third Business Day following
the date of deposit in the mail. For purposes of this Agreement, “Business Day”
means any calendar day other than Saturday, Sunday or other calendar day on
which commercial banks in Washington, D.C. are authorized or required by
Applicable Law or executive order to close.

  9.11   Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of each of the Parties and their respective successors and permitted
assigns.     9.12   Assignment. Neither Party shall assign or otherwise transfer
this Agreement or any of its rights or obligations under this Agreement, except
with the prior written consent of the other Party; provided, however, that if
such assignment or transfer is to an Affiliate of such Party, the other Party’s
consent shall not be unreasonably withheld. Any purported assignment or transfer
without the requisite consent shall be null and void.     9.13   No Waiver.
Whenever possible, each provision of this Agreement shall be interpreted in a
manner to render it effective and valid under Applicable Law, but if any
provision of this Agreement shall be held to be prohibited or invalid under
Applicable Law, that provision shall be ineffective only to the extent of the
applicable prohibition or invalidity, without invalidating the remainder of that
provision or the remaining provisions of this Agreement. No failure on the part
of any Party to exercise, and no delay in exercising, any right under this
Agreement shall operate as a waiver of that right, nor shall any single or
partial exercise of any right under this Agreement by any Party preclude any
other or further exercise of any other right and no waiver whatever shall be
valid unless in a signed writing, and then only to the extent specifically set
forth in that writing. No waiver of any right under this Agreement shall operate
as a waiver of any other or of the same or similar right on another occasion.

 

14

CONFIDENTIAL



--------------------------------------------------------------------------------



 



  9.14   Injunctive Relief. HUSA acknowledges and agrees that there may be no
adequate remedy at law for any breach or threatened breach of HUSA’s material
obligations under this Agreement, that any material breach or threatened
material breach may result in irreparable harm to AARP, and therefore, that,
upon any material breach or threat of a material breach, AARP shall be entitled
to seek injunctive or other appropriate equitable relief, in addition to
whatever remedies it may have at law.     9.15   Interpretation. The headings to
the Sections and Articles of this Agreement are for ease of reference only and
shall not affect the meaning or interpretation of this Agreement. References to
the singular include the plural, and vice versa. References to “this Agreement”
mean this AARP License Agreement, together with all exhibits, schedules and
attachments, as each may be amended, modified, supplemented or restated from
time to time in accordance with the terms of this Agreement. Unless otherwise
indicated, references to Sections or Articles shall mean the sections or
articles in this Agreement. The use in this Agreement of the term “including”
means “including, without limitation.” Any instrument or Applicable Law defined
or referred to in this Agreement means that instrument or law as from time to
time amended, modified or supplemented, including by succession of comparable
successor laws.

 

15

CONFIDENTIAL



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement this 8th day of
August, 2008.

                  AARP, Inc.
 
             
 
                /s/ Tom Nelson
 
              Chief Operating Officer
 
             
 
                HearUSA, Inc.
 
             
 
                /s/ Stephen J. Hansbrough
 
              Chairman and Chief Executive Officer
 
             

 

16

CONFIDENTIAL